DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 11/11/22. As directed by the amendment: no claims have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-17 are presently pending in the application.

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 9 (based on “the face plate overlies the eyes of the user whereby an open volume that overlies the eyes of the user is provided” in claims 11 and 15, since elected Species 8 required a closed volume over the eyes of the user), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/22.

Drawings
The drawings are objected to because reference number 112 in fig. 84 should be corrected to 212. 
Reference number 20 is missing a lead line in fig. 90. 
The following figures include exploded views that require a bracket enclosing the structure within the figure or a dashed like connecting the floating structures: Figures 10, 14, 24, 42, 49, 50, 52, 58, 59, 66, 79, 80, 81, 84, 85, 90, 91, 95, 96, 119, 120, 124-126, 132, 134, 136 and 140. 
Figure 126 includes reference number 160, however it is not pointing to opening previously describes (see Fig. 67). 
Figure 127 is missing “FIG.” before “127.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 141 in fig. 13, 98 in fig. 17 and 164 in fig. 26, 320 in fig. 126, 127 and 132, 201 in fig. 134.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference number 95 in paragraph 281 is not found in figures 110-115 as the paragraph states, but rather figure 116.
Reference number 102 in line 7 of paragraph 303 should be changed to 100.
Reference number 64 in paragraph 331 is not in figures 1 and 2 as the paragraph states. 
Reference number 158 in paragraph 334 is not in figure 2 as the paragraph states, but rather figure 83. 
In line 4 of paragraph 350, “is” should be changed to --in--.
Reference number 155 in paragraph 396 is not in figures 84-85 as the paragraph states. 
Paragraph 446 recites “[00274]” which should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason, Jr. et al. (4,296,746).
Regarding claim 1, in fig. 3 Mason discloses a filter mask comprising: (a) a mask body (all of structure in fig. 3 except 26) having a user side (side closest to user’s face in use, see fig. 3) that faces towards a face of the user when the filter mask is worn by a user; and, (b) a sealing member (26, Col. 4, ll. 67-68) provided on the user side of the mask body (Fig. 3), wherein, when the filter mask is worn by a user, the sealing member abuts the face of the user (Fig. 3) whereby a closed volume that covers the mouth and nose of the user is provided (Fig. 3), the closed volume having a perimeter wherein a portion of the sealing member extends inwardly of the perimeter into the closed volume (Fig. 3).
Regarding claim 2, Mason discloses that the sealing member comprises a resilient member (the member 26 flexes during use and returns when not in use, Col. 2, ll. 1-6, hingedly flexed and lightly compressed against the head of a wearer, see claim 9).
Regarding claim 3, Mason discloses that the sealing member comprise an open cell foam or a closed cell foam (Col. 3, ll. 67-Col. 4, ll. 2).
Regarding claim 5, Mason discloses that the sealing member has a user side that abuts the face of the user when the user is wearing the filter mask (Fig. 3 shows the side in contact with the user), the user side of the sealing member has an inner edge (free end of 26) located in the closed volume and an outer edge (fixed end of 26) that is spaced outwardly from the inner edge, the user side of the sealing member has a width extending between the inner edge and the outer edge  (Fig. 3) and, when the user is wearing the filter mask, only a portion of the user side of the sealing member abuts the face of a user (fig. 3 shows only a portion of 26 is in contact with the user’s face in use).
Regarding claim 6, Mason discloses that the portion of the user side of the sealing member that abuts the face of a user comprises the inner edge (fig. 3 shows that only the inner edge is in contact with the user’s face in use).
Regarding claim 8, Mason discloses that the sealing member has a user side (Fig. 3 shows the side in contact with the user) that abuts the face of the user when the user is wearing the filter mask, the user side of the sealing member has an inner edge (free end of 26) located in the closed volume and an outer edge (fixed end of 26)  that is spaced outwardly from the inner edge, the user side of the sealing member has a width (Fig. 3) extending between the inner edge and the outer edge wherein at least 10% of the width of the user side of the sealing member is located in the volume (fig. 3).
Regarding claim 9, Mason discloses that the sealing member has a user side (Fig. 3 shows the side in contact with the user) that abuts the face of the user when the user is wearing the filter mask, the user side of the sealing member has an inner edge (free end of 26) located in the closed volume and an outer edge (fixed end of 26)  that is spaced outwardly from the inner edge, the user side of the sealing member has a width (Fig. 3) extending between the inner edge and the outer edge wherein at least 15% of the width of the user side of the sealing member is located in the volume (fig. 3).
Regarding claim 10, Mason discloses that when the filter mask is worn by a user, the closed volume covers the mouth, nose and eyes of the user (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mason, as applied to claims 1 and 6 above, respectively, in further view of Aarestad et al. (2022/0184268).
Regarding claim 4, Mason discloses that the sealing member comprise a closed cell foam (Col. 3, ll. 67-Col. 4, ll. 2), but is silent regarding that the closed cell foam has a stiffness of 10 - 80 on shore 00 scale. However, Aarestad teaches a mask having a resilient sealing member with a closed cell foam has a stiffness of 10 - 80 on shore 00 scale (see table in paragraph 76 which includes a viscoelastic closed cell foam having a shore durometer of 20-40 on the scale 000, where 40 on the shore 000 scale is equivalent to roughly 18 on the shore 00 scale). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mason’s sealing member closed foam material with a closed cell foam having a stiffness of 10 - 80 on shore 00 scale, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that a closed cell foam has a stiffness of 10 - 80 on shore 00 scale would perform equally as well at providing a seal to user’s face.  In re Aller, 105 USPQ 233.
Regarding claim 7, Mason discloses that the sealing member comprise a closed cell foam (Col. 3, ll. 67-Col. 4, ll. 2), but is silent regarding that the closed cell foam has a stiffness of 10 - 80 on shore 00 scale. However, Aarestad teaches a mask having a resilient sealing member with a closed cell foam has a stiffness of 10 - 80 on shore 00 scale (see table in paragraph 76 which includes a viscoelastic closed cell foam having a shore durometer of 20-40 on the scale 000, where 40 on the shore 000 scale is equivalent to roughly 18 on the shore 00 scale). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mason’s sealing member closed foam material with a closed cell foam having a stiffness of 10 - 80 on shore 00 scale, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that a closed cell foam has a stiffness of 10 - 80 on shore 00 scale would perform equally as well at providing a seal to user’s face.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuichi et al. (2015/0034080), Tenna (5,080,092) and Thompson et al. (2021/0331003) to facemasks with an inwardly extending pad members and Smith et al. (5,524,616) to a full transparent facemask with sealing member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785